IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MARIA MCMILLIN, AN INDIVIDUAL,                         No. 84015
                 Appellant,
                 vs.
                 ROBERT THOMPSON, INDIVIDUALLY                              FILE
                 AND AS FRANCHISEE; AND TYRON
                 HENDERSON, INDIVIDUALLY,
                 Res ondents.




                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on January 4, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notice advised that failure to
                 comply would result in the dismissal of this appeal. To date, appellant has
                 not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN




                 cc:   Hon. Bita Yeager, District Judge
                       Mainor Wirth
                       Morris Law Center
 SUPREME COURT
      OF               Hall Jaffe & Clayton, LLP
    NEVADA
                       Eighth District Court Clerk
CLERK'S ORDER

     ost 4fga
 (OJ 1